Title: To James Madison from Joshua Barney, 12 March 1809
From: Barney, Joshua
To: Madison, James


Sir:
Baltimore, March 12th, 1809.
Immediately after the affair of the Chesapeake (July 4th.) I went to Mr. Jefferson, making him a tender of my personal services. As our country seems yet to be menaced by foreign powers, I still hold it my duty to continue that offer, which I now do to you as President of the United States. I do it the more cheerfully because I am not unknown to you personally. I shall always feel a sincere pleasure in contributing my feeble abilities in any manner you please, for the good of our country and still more so when it is to support an Administration whose principles perfectly coincide with my own. I am, Sir, with due respect,
Joshua Barney.
